 In theMatter of CROMPTON&KNOWLES Looir WORKSandUNITEDSTEELWORKERS OF AMERICA,C. I. O.Case No. 1-R-1652.-Decided January 11, 1944Vaughan, Esty, Clark & Crotty,byMr. James A. Crotty,ofWor-cester,Mass., for the Company.Grant & Ango jf, by H11r. Harold Roitman,of Boston, Mass., for theUnion.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUponpetitionduly filed by UnitedSteelworkers of America,C. 1. 0.,herein calledthe Union, alleging thata question affecting commercehad arisen concerning the representation of employees of Crompton &Knowles Loom Works,Worcester,Massachusetts,herein called theCompany, theNational Labor Relations Board provided for an appro-priate hearing upon due notice before Thomas H. Ramsey, Trial Ex-aminer.Said hearing was held at Worcester,Massachusetts, on No-vember 30, 1943.The Company and the Union appeared,participated,and were afforded fullopportunityto be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were affordedopportunityto file briefswiththe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCrompton & Knowles Loom Works is engaged in the manufactureof textile machinery parts and war materials for the Ordnance andNavy Departments. The Company's manufacturing plant is at Wor-cester,Massachusetts, and it maintains offices and warehouses at Char-lotte,North Carolina, and Philadelphia, Pennsylvania.The manu-54 N. L. R. B., No. 72.464 CROMPTON & KNOWLES LOOM WORKS465facturing plant is the only plant of the Company directly involvedin this proceeding.The principal raw materials used by the Companyare cast iron, steel, and wood.The Company annually uses at its plantmaterials valued in excess of $100,000, more than 50 percent of whichis shipped to its plant from points outside Massachusetts.Annualsales of the Company's products exceed $100,000, more than 50 percentof which represents products shipped from the plant to points outsideMassachusetts.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn October 20, 1943, the Union advised the Company by letterthat it represented a majority of its employees and requested ex-clusive recognition for bargaining purposes.The Company repliedthat it desired the question of the Union's majority to be resolvedby the Board.A statement- prepared by the Regional Director and introducedinto evidence at the hearing indicates that the Union represents asubstantial number of the employees in the unit herein foundappropriate for bargaining.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union and the Company agree that production and main-tenance employees of the Company, including shipping room em-ployees, inspectors, and stock chasers, should be included in thebargaining unit.They further agree that executives, supervisoryemployees, office and clerical employees, factory clerks, plant-pro-tection employees, and salaried employees should be excluded fromthe bargaining unit.The Company and the Union disagree withrespect to the inclusion in the unit of timekeepers and foundry pro-1The Union submitted to the Regional Director 583 authorization cards, dated for themost part in October 1943, and bearing apparently genuine signatures of employees on theCompany's pay roll of November 16, 1943.There are approximately 1,200 employees inthe appropriate unit.567900-44-vol 54-31 466DECISIONSOF NATIONALLABOR RELATIONS BOARDduction clerks.The Union would include, and the Company wouldexclude, these employees.The Company employs in its factory approximately 25 timekeepers.One timekeeper is assigned to each department.His duty is tomaintain schedules of work to be done, to record production, and tokeep time records.He works at a desk adjacent to the foreman'soffice in the department.He ' does no manual work.He works notunder the foreman of the department to which he is assigned, butunder the direct supervision of the general accounting office.TheCompany employs in its foundry 7 or 8 production clerks whoseduties are to keep records of piece-work done in the foundry.Unliketimekeepers, production clerks spend a considerable amount of timewalking about the foundry, checking on production.They do nomanual work, but are concerned with the keeping of accurate rec-ords from which the employees' wages are figured and from whichproduction costs are determined.They also work under the directsupervision of the general accounting office and are not subject tothe foundry's foreman. Since the duties of these employees arelargely clerical, and as such similar to those of the factory clerks whothe parties have-agreed should be excluded, we shall exclude time-keepers and foundry production clerks from the unit.2We find that all production and maintenance employees of theCompany at its Worcester plant, including shipping room employees,inspectors, and stock chasers, but excluding office and clerical em-ployees, factory clerks, timekeepers, foundry production clerks, plant-protection employees, salaried employees, executives, and all super-visory employees who have authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that, the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees of the Company in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations2Matter of Julius Peterson, 46 N. L.R. B. 1049. CROMPTON & KNOWLES LOOM WORKS467Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Crompton &Knowles Loom Works, Worcester, Massachusetts, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by United Steelworkers of America, C. I. 0., for the purposesof collective bargaining.